834



        OFFICE         OF THE ATTORNEY GENERAL                    OF     TEXAS
                                 AUSTIN




YOnOr8blO Joe Petty
County Auditor
Stephen8     County
Iweekem%dge,           term

Dear br.     POaty:




                                                            , roqueatlng          the
opinion of this d                                        6tiono        lt8tad    there-
in io 8s to11ow

                                                8 Toe qotap.

                                               if tho County
                                                t0   8nj     fMI       tOl'




          Title 22, Vernon*8 Annot8ted Civil St8tutes per-
t8ins t0 the Ppprehenisfon) arrest 8ad tri81 of persons Ot
unsound mind not chrjed With 8 erid~181 Off'enEe. Article
6661,   1'smEOnT8        hEWt8ted     CfVil   2t8tRtW,            pNVid68:

             *In suah m~aea the offiars                    8hall be
        allowed the 8aae fee8 8e are now                   811omd
        fo r similr rlavioer           pcsfarned   in rd8ddb
        manor         oaoea,    8nd the @wri     rP1811 08oh
        be   811OWOd      l    fe0 Ot lb40($1.00)        h118r,          to
lioaorableJoe Peaty - pegs t




          be p8id out of the eOt8tO of the defend-
          8nt If he b8Te 811 OOt8t0,  othariee w
          the-Count7 On 8OCOU?ktO 8pprWOd   w th0
          Coklat~Judge,*
           TOU 8re rOOpeOtfUllJ     8dviOeb th8t if the defend-
8Zltin       8
          luaro~ jiPOOeedil#    h88 8n OOktO     the fed0 Of the
CouatT Clerk ehould be p8id oat of e8id e&t&e.           Powwer,
lf the eaid defendant do00 not h8?e 8II eet8te fI'0~whlob
to  py  thae ooeto in euoh 8 pZWe@dlly,      thoa   tho fee8 of
the County Clerk ud the fee8 of other offioere,          80 well
80 tho juq foee, ehould be paid by the oount~          out of the
4kUNP8i  #UBd Of Uid OOPnt~.
              1 0  no wo o nddo pr ur lo o o a quartion.
                                                     d                  mtielee
mm     t0 %%&i, inOlUdV0,       ~‘smOll’0     &MOt8ted        M-1        @t8tUteO,
deal with Ukte taberuulodo OmllCorior~,                    8ad    the    8&ledon
of p&hat8        thereto.    Art&ale ~48 prwfdee that UIS puwmt,
g~8Fdi8E     or fricmd Of rg p8tiQlt 8Oekily;8bt08i6~ to the
St8tO tuberoulu’ ffOOpit81        m     lE8ke  8)pliO8tiOa          irI  W’l’itiL&
md under 08th        to the COuntq Jadge of the oatantyvhereia
8uoh p8tioQt       reeideo, for edmdedon of e8id p8tfcmt                     Into
the St8to     a0i0q    or Roepit81. &Id etetutee proride oer-
ttia   l-tQUiN3tWktO8S t0 Th8t e8id 8ppliU8tiOa Sh811 OOlltCili,
math 88 mne, 8ge, rel*tivee,             property, eta.           Art1010 3243
prOTlde8 th8t the 8pplio8tiom mnet be rooOmp8nted                        by the
kind Of ph~e1018a'O WX'titiS8tO OUtmed                   by Mid Ot8tUt0,
ete .    Artiole SU,       raong other thlnge, wwidee                   th8t the
Cow&~ Judge, if eatiefied thrt 8 pceon ehoold be ulsdt-
ted,    Oh811 forrrvd the 8pplie8tiOlldeeoribed iQ &tie10
mg,      together with the COtIntyJudge*8 8ppliO8tiOa iOr 8d-
ri8O%On    for uid p8tient, to the gt8te Colony er Boopit81.
P8tiente 8re 01888ed 60 indtgezit,non-indigent 8ad priv8te
p8timtO.

                   Ileh8ve been urmble to find 8ny lt8tute rfiioh
,protideea fee for the County Clerk fer his lerrioee in
 ouch mettere.
                   Otrtutee preeecibing fee8 for publio offloero
8re ltriotlf oon8truod; 8nd henee 8         right to fee0 68~ not
rest 81~irpliortioa. Mti8118 1 l Citf              Of   a OOk d81 4 3,   Rd.6

 8.     1 .064 .



            The Constitution fix00 the oompeartioa ef oer-
 tain offioers, aad 8uthorieee the Legielrtae to provide
by 18V iOr the OOD&WO8tiOll     Of 811 OthOX'  OttiOWO,  8WVUlt8,
8ged8   and publio eOatr8OtOrO.    Rarmmnt    to the 8uthority thus
        .


iLOrPW8bleJo0 b88ty - p8ge g                                                      836




eoaforrod, numroue st8tntee h8ve bean p8eeed tiring the
oonpoaution for wrist88 cl88eee of lfflo ue.      Am hsraln-
8bOV8 8t8tOd, the OapenutioB et poblio eftioer8 18 flx-
od br the COsOtitUtLOm 8ad lt8tute8.   &   efflew   687 not
el8l~ 8117r&my rithout  8 188 8atkeri8ing him to do so,
8nd 8108rly fixing the mount to which he is emtltlsd.
R~~?uI~v. Ikobioen, S44 8. 1. 1011 YoLoun88 County T. Bog-
gems, OlT 1. 1. S&4! Duo100 r.Purie    County, t*l 1. 1.
8x1, 8ffihOd 2f#@8. 1. 4191 ttrOOb7 COUZlt~ C8tt'Le CO. V.
MeDermmtt, -1             I.W. t)#,
                   @n Jb7 80,       ll38, tai8 depwtmat      held in 88 opla-
in writtan by iewlrble Jr A. Stanford, Jr., Aeeiet8at At-
tornq gsasr81, rooordod in 101. 336, pp. ~“99-)00, Lotta
Opinioae of the Attornq Oener81 of Two,    th8t   the Oounty
J&id&e is ao$ ontltled to w  feee for t&O duties parformed
br MD in loeuria(  ulmletier ef taberoulue   .to the State
Colony or g&.Op%t81.                fhuoforo,~o8     uereepeetfull~~d-
tiood       thrt    it   is   ouv   opinion
                             the County 41erk is                      not   en-
titled to cay fee in esah e8eee.




                                                   Ardell lilliiue
                                                         Aesioturt